Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 12/9/2021 is acknowledged. Claims 1-3, 6, 10-11 are amended. Currently claims 1-18 are pending in the application with claims 12-18 being withdrawn from consideration.
102(a)(1)/(2) rejection under Padture is withdrawn in view of the above amendment.
102(a)(1)/(2) rejection under van Hest is modified to address the above amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by van Hest et al. (US 2019/0279825).
Regarding claim 1, van Hest et al. discloses a method of manufacturing a multilayer perovskite structure (figs. 2-4), comprising:
forming a first solid perovskite layer (400B of partial stack 225, fig. 4, [0055], also see figs. 2-3, [0061-0063]) by applying a first compound comprising a first 
forming a second solid perovskite layer (400A of partial stack 215, fig. 4, [0055]; also see figs. 2-3, [0061-0063]) using a second compound comprising a second perovskite precursor (see [0054-0063]) on a donor substrate (430A, fig. 4) and heating the second compound ([0101]); and
laminating the first and second solid perovskite layers by disposing the first solid perovskite layer and the second solid perovskite layer in contact each other and then applying heat or pressure to form a multilayer perovskite structure (see fig. 4, [0051] and example 35 of second set of examples);
wherein the first compound and the second compound have different crystal structures and compositions from each other (see examples 1, 23, 25, 27 of second set of examples, figs. 6K-M, [0026-0027]).
It is noted that using different cations will form perovskites having different crystal structures and compositions.
Regarding claim 2, van Hest et al. discloses a method as in claim 1 above, wherein van Hest et al. shows the second compound comprising the second perovskite precursor of the second perovskite layer (400A) is grown on the first perovskite layer to form the multilayer perovskite structure (400B, see fig. 4).
Regarding claim 3, van Hest et al. discloses a method as in claim 1 above, wherein van Hest et al. shows the second perovskite layer (400A) is transferred onto the first perovskite layer (400B) to form the multilayer perovskite structure (see fig. 4).
3 (see [0004-0010] and [0043-0046]), which corresponds to the claimed Chemical Formula 1 CMX3.
Regarding claim 5, van Hest et al. discloses a method as in claim 1 above, wherein van Hest et al. discloses the perovskite precursor is represented by A’2An-2BnX3n-1X’2 with A’ and A are cation ions (110) include alkyl ammonium cations or aryl ammonium cations ([0043-0044]), B is a metal cation (120, [0045]), X and X’ are the same monovalent anion ([0043] and [0045-0046]), and n is a number of BX2 layers within the structure between A’X’ layers ([0043], e.g. 1 or more, see fig. 1). As such the formula A’2An-2BnX3n-1X’2 reads on claimed Chemical Formula 2.
Regarding claim 6, van Hest et al. discloses a method as in claim 1 above, wherein van Hest et al. discloses when heat or pressure is applied to the multilayer perovskite structure, the compound comprising the second perovskite precursor is grown in a horizontal direction (see fig. 4, [0051]).
Regarding claim 7, van Hest et al. discloses a method as in claim 1 above, wherein van Hest et al. discloses the multilayer perovskite structure is heat- treated at a temperature between 0oC and 500oC ([0051]) and more specifically at 100oC ([0071]). 100oC is right within the claimed range of 30 °C to 120 °C.
Regarding claim 8, van Hest et al. discloses a method as in claim 1 above, wherein van Hest et al. discloses applying a pressure between 0 psig and 10000 psig or 200psig (or 1.38MPa) and 500psig (3.45MPa, see [0051]).  200psig (or 1.38MPa) and 500psig (3.45MPa) is right within the claimed range of 1 MPa to 100 MPa.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over van Hest et al. (US 2019/0279825) as applied to claim 1 above, in view of Seok et al. (WO 2016/021900 having an English equivalence of US 2018/0208611, which is relied upon herein).
Regarding claims 10 and 11, van Hest et al. disclose a method as in claim 1 above, wherein van Hest the perovskite layer by combining the two precursors (or portions) from two substrates (see claim 1 above, or fig. 4 of van Hest et al.). van Hest et al. teaches the perovskite layer is deposited by solution processing or vapor-phase processing methods (see [0051], [0054], [0062] of van Hest et al.). It is noted that growth thickness of a layer depends on heating temperature in the solution processing for drying or removing solvent, or heating temperature and heating time in the vapor processing. 
van Hest et al. do not explicitly state a growth thickness of the compound comprising the second perovskite precursor is adjusted depending on heating temperature or heating time when the multilayer perovskite structure is heated, nor do they teach a growth thickness of the compound comprising the second perovskite precursor is 30 nm to 150 nm.
Seok et al. discloses obtaining a thickness of a perovskite compound is obtained by controlling the time for the annealing (or heating time), and the annealing temperature is selected to be performed in ranges of temperature (see [0136]). Seok et al. also teach a thickness of a perovskite precursor to be 100nm to 600nm ([0057-0058]), 5 nm to 800 nm ([0098], [0150]), 5 to 100 nm ([0099]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of van Hest et al. by adjusting the growth thickness of the second perovskite precursor depending on heating temperature or heating time; because Seok et al. teaches the thickness of a perovskite layer is obtained by controlling the time 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have formed a growth thickness of the second perovskite precursor to be 100-600 nm, 5-800nm, 5-100nm as taught by Seok et al., because Seok et al. teaches such precursor film thickness would allow the preparation of a high quality and large-area perovskite film very quickly at an low temperature, at low cost, and free from thermal damage ([0029-0030]). In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portions 100-150nm, 30-150nm, or 30-100nm in the ranges 100-600nm, 5-800nm, 5-100nm, respectively, disclosed by Seok et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 
Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. 
Applicant argues that van Hest does not disclose the first and second compound have different crystal structures and compositions from each other. The examiner replies that van Hest explicitly exemplifies the first and second compounds having different crystal structures and compositions (see examples 1, 23, 25, 27 of second set of examples, figs. 6K-M, [0026-0027]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726